DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding the 35 U.S.C. 101 rejections of claims 1-20, Applicant’s arguments regarding the claim as a whole being an improvement to treatment technology, specifically regarding the Applicant’s claimed subject matter towards bedsore prevention (Applicant’s Remarks, Pages 10-12), has been accepted, and as such the claimed subject matter previously rejected as being directed towards an abstract idea without reciting significantly more is now considered patent eligible.
Regarding the 35 U.S.C. 103 rejections of claims 1-20, the closest prior art of record is Garcia (US-20070083445-A1), which teaches a method performed by using one or more processors of a computerized monitoring system, the method comprising: receiving a signal strength of a signal from a wireless transmitter that is worn or carried by one of a caregiver and a patient (The first RF signal from the patient's identification device 24 has an effective signal strength within only a few feet around the patient 20. Beyond that limited range the data acquisition devices 40 will not detect that first RF signal. As a result, for the data acquisition device of a given hospital worker to pickup a patient's identifier, that worker must be relatively close to the patient…the data acquisition device 40 can be worn on the belt or waistband of a health-care worker 42, such as a physician, nurse, physical therapists, orderly, or laboratory technician, for example (Garcia, Paragraph [0031])), the signal strength being measured by a wireless receiver that is worn or carried by the other of the caregiver and the patient (the label 15 now is attached to a wristband 22 that contains an electronic identification device 24, which emits a radio frequency signal carrying a unique identifier for this patient (Paragraph [0028])); determining whether .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/S.P.L./Examiner, Art Unit 3791

/PATRICK FERNANDES/Primary Examiner, Art Unit 3791